— Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered December 19, 2012, which granted plaintiffs motion to vacate an order striking his complaint upon default, and order, same court and Justice, entered July 3, 2013, which, to the extent appealed from, upon reargument, adhered to the original determination, unanimously reversed, on the law, without costs, and the motion denied.
Although plaintiff presented a reasonable excuse for failing to appear on the return date of the motion, the record, including plaintiff’s deposition, shows there is no meritorious claim. Concur — Friedman, J.E, Renwick, Moskowitz, Richter and Feinman, JJ.